         Case 4:20-cv-02595-HSG Document 25 Filed 06/22/20 Page 1 of 4




 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Yeremey Krivoshey (State Bar No. 295032)
     1990 North California Blvd., Suite 940
 3   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 4   Facsimile: (925) 407-2700
     E-mail: ltfisher@bursor.com
 5           ykrivoshey@bursor.com
 6   Attorneys for Plaintiff
 7

 8
                                UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10

11   JASON ALCARAZ, individually and on behalf      Case No. 4:20-cv-02595-HSG
     of all others similarly situated,
12                                                  STIPULATION AND PROPOSED
                                       Plaintiff,   ORDER REGARDING DEFENDANT’S
13
            v.                                      RESPONSE TO THE COMPLAINT
14
     STUBHUB, INC.,                                 Courtroom: 2 –14th Floor
15                                                  Judge: Hon. Haywood S. Gilliam, Jr.
                                     Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     CASE NO. 4:20-CV-02595-HSG
           Case 4:20-cv-02595-HSG Document 25 Filed 06/22/20 Page 2 of 4




 1           Pursuant to Local Rule 6-1, Plaintiff Jason Alcaraz (“Plaintiff”) and Defendant StubHub,
 2   Inc. (“Defendant”) hereby stipulate as follows:
 3           WHEREAS, Plaintiff filed his complaint on April 14, 2020;
 4           WHERES, Defendant’s response to the complaint was due on or before July 13, 2020;
 5           WHEREAS, a motion to transfer this action to the Northern District of Illinois was filed
 6   with the United States Judicial Panel on Multidistrict Litigation (the “JPML”) on May 29, 2020;
 7   and
 8           WHEREAS, Plaintiff and Defendant have met and conferred and agreed, subject to the
 9   Court’s approval, that Defendant does not need to respond to the complaint until after JPML rules
10   on the motion to transfer.
11           NOW, THEREFORE, the parties stipulate as follows:
12           Subject to the Court’s approval, Defendant does not need to respond to Plaintiff’s complaint
13   until after the JPML rules on the pending motion to transfer. Within 14 days after the JPML rules
14   on the motion to transfer, the parties shall meet and confer regarding the date for Defendant’s
15   response to the complaint.
16           IT IS SO STIPULATED.
17
     Dated: June 19, 2020                  BURSOR & FISHER, P.A.
18
                                           By:    /s/ L. Timothy Fisher
19
                                           L. Timothy Fisher (State Bar No. 191626)
20                                         Yeremey Krivoshey (State Bar No. 295032)
                                           1990 North California Blvd., Suite 940
21                                         Walnut Creek, CA 94596
                                           Telephone: (925) 300-4455
22                                         Facsimile: (925) 407-2700
                                           E-mail: ltfisher@bursor.com
23                                                 ykrivoshey@bursor.com
24                                         BURSOR & FISHER, P.A.
                                           Scott A. Bursor (SBN 276006)
25                                         701 Brickell Avenue, Suite 1420
                                           Miami, FL 33131
26                                         Telephone: (305) 330-5512
                                           Facsimile: (305) 676-9006
27                                         E-Mail: scott@bursor.com
28                                         Attorneys for Plaintiff


     STIPULATION AND PROPOSED ORDER                                                                     1
     CASE NO. 4:20-CV-02595-HSG
         Case 4:20-cv-02595-HSG Document 25 Filed 06/22/20 Page 3 of 4




 1   Dated: June 19, 2020                  McDERMOTT WILL & EMERY LLP
 2
                                           By:     /s/ William P. Donovan, Jr.
 3

 4                                         William P. Donovan, Jr (SBN 155881)
                                           wdonovan@mwe.com
 5                                         2049 Century Park East, Suite 3200
                                           Los Angeles, CA 90067-3206
 6                                         Telephone: 310 277 4110
 7                                         Facsimile: 310 277 4730

 8                                         Attorneys for Defendant
                                           STUBHUB, INC.
 9

10

11                                      ECF Signature Certification

12          Pursuant to Civil L.R. 5-1(i)(3), I hereby certify that the concurrence in the filing of this

13   document has been obtained from each of the other signatories.

14                                                         /s/ L. Timothy Fisher

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND PROPOSED ORDER                                                                         2
     CASE NO. 4:20-CV-02595-HSG
         Case 4:20-cv-02595-HSG Document 25 Filed 06/22/20 Page 4 of 4




 1                                          PROPOSED ORDER
 2            PURSUANT TO STIPULATION, IT IS SO ORDERED AS FOLLOWS:
 3            Defendant does not need to respond to Plaintiff’s complaint until after the JPML rules on
 4   the pending motion to transfer. Within 14 days after the JPML rules on the motion to transfer, the
 5   parties shall meet and confer regarding the date for Defendant’s response to the complaint.
 6

 7

 8   Dated:          6/22/2020
                                                                  Haywood S Gilliam, Jr.
 9                                                                United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND PROPOSED ORDER                                                                       3
     CASE NO. 4:20-CV-02595-HSG
